IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,564-01


EX PARTE JAMES LEE INGRAM, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0957880D IN THE 371ST DISTRICT COURT

FROM TARRANT COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a
controlled substance and sentenced to nine months' imprisonment. The Second Court of Appeals
affirmed his conviction. Ingram v. State, 02-05-00249-CR (Tex. App.-Fort Worth, April 13, 2006,
pet. ref'd). 
	Applicant contends that he was convicted as a result of unreliable testimony. The State and
the trial court recommended that this Court grant relief. This application, however, was not filed on
the revised form designated for applications for a writ of habeas corpus filed under Article 11.07 of
the Code of Criminal Procedure. Accordingly, it is dismissed for noncompliance. Tex. R. App. P.
73.1.
Filed: March 18, 2009
Do not publish